NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 6 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER EDUARDO ACOSTA-FRANCO,                   No.   18-73389

                Petitioner,                     Agency No. A206-105-242

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted January 11, 2021
                           San Francisco, California

Before: WALLACE and M. SMITH, Circuit Judges, and RESTANI,** Judge.

      Javier Acosta-Franco, a native citizen of Mexico, petitions for review of a

Board of Immigration Appeals’ (Board) decision affirming the Immigration Judge’s

(IJ) (collectively, the Agency) denial of his application for asylum, withholding of

removal, and withholding of removal pursuant to the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
(CAT). The parties are familiar with the facts, so we do not recount them here except

as necessary to provide context to our ruling. We have jurisdiction pursuant to 8

U.S.C. § 1252.

      Where the Board incorporates the findings of the IJ as its own, we review both

the Board and IJ decisions. Ahir v. Mukasey, 527 F.3d 912, 916 (9th Cir. 2008). In

reviewing the Board’s decision, “we consider only the grounds relied upon by that

[A]gency.” Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(citations omitted). We review the IJ’s factual findings for substantial evidence.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). These findings “are

conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017) (citation

omitted). We review the Agency’s legal conclusions de novo. Santiago-Rodriguez,

657 F.3d at 829. We deny the petition.

      Acosta-Franco worked in a clothing factory in Chihuahua, Mexico. He had a

dispute with his employer that allegedly stemmed from the employer’s tax fraud

scheme. The employer allegedly threatened Acosta-Franco and his brother, but he

never acted on his threats. Shortly thereafter, Acosta-Franco began to search for

another job. However, his employer’s wife accused Acosta-Franco and Acosta-

Franco’s mother and sister of stealing approximately 350 pairs of pants. Acosta-




                                         2
Franco was arrested and charged with “robo” (robbery or theft).1 Acosta-Franco

alleges that his employer continued to threaten Acosta-Franco and his family during

his prosecution, although the threats were never carried out. Acosta-Franco was

convicted in 2002. Acosta-Franco was sentenced to 4 years and 3 months of

imprisonment. He was permitted to remain on bond and obtain employment during

the pendency of his appeal, but he fled to the United States after learning that his

appeal was denied. Acosta-Franco sought asylum, withholding of removal, and

CAT relief.

      The IJ held that Acosta-Franco was credible, although there were serious

inconsistencies in his testimony and the evidence regarding his criminal conviction;

specifically, Acosta-Franco’s insistence that he was innocent of the crime. The IJ

held that Acosta-Franco was ineligible for asylum and withholding of removal relief.

The IJ reasoned that Acosta-Franco was convicted of a “serious nonpolitical crime”

based on his Mexican robbery conviction for stealing hundreds of pairs of pants from

his former employer to sell them for a profit. See 8 U.S.C. §§ 1158(b)(2)(A)(iii),

1231(b)(3)(B)(iii). The IJ also held that Acosta-Franco was not entitled to CAT



1
  We deny Acosta-Franco’s motion to take judicial notice of Article 261 of the
Chihuahua Penal Code, and its English translation, pursuant to Rule 44.1 of the
Federal Rules of Civil Procedure. Pet’r’s Notice of Foreign Law and Req. for
Judicial Notice, Dkt. No. 28 (Mar. 2, 2020); see Fed. R. Civ. P. 44.1 (“The court’s
determination must be treated as a ruling on a question of law.”); see also de
Fontbrune v. Wofsy, 838 F.3d 992, 997–98 (9th Cir. 2016).

                                         3
relief because he had failed to establish a clear probability of torture by his former

employer or that such torture would be with the Mexican government’s acquiescence

or willful blindness. The Board affirmed.

      Acosta-Franco contends for the first time on appeal that his Mexican

conviction has been expunged, and thus, according to Acosta-Franco, there is not

substantial evidence to support the Agency’s holding that he committed a serious,

non-political crime. We disagree. As an initial matter, the alleged expungement

issue is not properly before us because he did not litigate the question before the

Agency. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). We, therefore,

do not have jurisdiction to review this issue. Id. at 678. Regardless, the evidence in

the record does not clearly support his argument. The document, translated into

English by Acosta-Franco, states only that Acosta-Franco’s sentence has been

prescribed so that he no longer must serve jail-time for his crime. Moreover, we do

not recognize a state’s policy decision to expunge an otherwise valid conviction if

the reason for the expungement is “unrelated to the merits of the underlying criminal

proceedings.” Poblete Mendoza v. Holder, 606 F.3d 1137, 1141 (9th Cir. 2010)

(citation omitted). Acosta-Franco has not shown that the reason for the prescription

of his sentence was related to “a procedural or substantive defect in the criminal

proceedings.” Id.

      Second, Acosta-Franco asserts that his conviction was not a serious,


                                          4
nonpolitical crime. He argues that his “robo” conviction could qualify as theft rather

than robbery, and that we should use a categorical approach and compare how the

Mexican and American legal systems view the crime to determine whether his

conviction qualifies as serious. Acosta-Franco cannot cite supportive, in-circuit

precedent for this framework because it is not how we analyze whether a crime is a

serious, nonpolitical crime. The test is whether there are serious reasons to believe

that the petitioner committed a serious, nonpolitical crime.               8 U.S.C.

§ 1158(b)(2)(A)(iii); see also Guan v. Barr, 925 F.3d 1022, 1031–32 (9th Cir. 2019)

(holding that the “serious reasons” standard is essentially a probable cause standard

and a nonpolitical crime is one “that was not committed out of genuine political

motives”) (citations and quotation marks omitted).

      Furthermore, the government is correct that the conviction must have been for

a serious crime because he was given a substantial sentence of over four years. See

Matter of Ballester-Garcia, 17 I. & N. Dec. 592, 595 (B.I.A. 1980) (holding that, in

determining whether a crime is serious, factors such as the petitioner’s description

of the crime, the value of the property involved, and the length of the sentence

imposed should be considered). In the end, Acosta-Franco did not present evidence

to show that the mandatory bar does not apply; instead, he claimed innocence of the

crime during his testimony to the Agency despite the second declaration in which he

admitted to the Mexican police that he sold the jeans on-the-side. We hold that


                                          5
substantial evidence supports the Agency’s holding that Acosta-Franco’s conviction

qualifies as a serious, nonpolitical crime so that he is ineligible for asylum and

withholding of removal. We also hold that “convicted” is equivalent to “committed”

for purposes of sections 1158(b)(2)(A)(iii) and 1231(b)(3)(B)(iii).

      Finally, Acosta-Franco maintains that substantial evidence does not support

the Agency’s decision that he failed to establish a clear probability of torture and

government acquiescence to such torture. Acosta-Franco initially asserted a fear that

his former employer would interfere with his attempts to find employment if he were

returned to Mexico, as he had in the past. He now mentions in passing the threats

he received from his former employer to make Acosta-Franco disappear, although

the former employer never acted on these threats. Yet he has failed to show evidence

of government acquiescence to his former employer’s actions beyond conspiracy

theories. Acosta-Franco points to other possible bases for torture, but he does not

provide evidence of past persecution or a likelihood of future persecution beyond

hypotheticals and old news reports.

      He has acknowledged that he never experienced scrutiny, let alone torture, in

Mexico beyond his criminal prosecution for stealing from his former employer. See

8 C.F.R. §§ 208.18(a)(1), (a)(2). We, therefore, hold that substantial evidence

supports the Agency’s conclusion that he failed to prove that he would “more likely

than not” be tortured if removed to Mexico. See 8 C.F.R. §§ 208.16(c)(2), 208.17(a).


                                         6
PETITION DENIED.




                   7